Citation Nr: 0118696	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-22 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Propriety of reduction of pension benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1965 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO determination of February 1996, 
which reduced the veteran's improved pension benefits 
effective June 1, 1996.  He had a Board hearing on this issue 
in February 2001.

The Board notes that according to award action taken in 
September 1999, the veteran was awarded compensation 
benefits, based on a 10 percent service-connected disability 
rating, effective June 1, 1996, initially in the amount of 
$91 per month, increased to $96 per month in December 1998, 
due to cost of living adjustment, which is being applied to 
reduce his overpayment.  This action was taken because 
compensation had become the greater benefit, however, and not 
because his underlying entitlement to pension ceased; 
accordingly, the issue remains as the propriety of the 
reduction, rather than termination, of pension benefits.  


FINDINGS OF FACT

1.  In 1996, the veteran was awarded improved disability 
pension benefits, with first payment effective in September 
1995, based on zero reported countable income.

2.  In May 1996, the veteran began receiving Social Security 
disability benefits on a monthly basis.  The RO learned of 
this in 1998, and it retroactively reduced his VA pension 
benefits effective June 1, 1996, to reflect his receipt of 
such other income.




CONCLUSION OF LAW

Improved pension benefits were properly reduced effective 
June 1, 1996, based on receipt of additional income beginning 
in May 1996.  38 U.S.C.A. §§ 1521, 5112 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.660 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has not identified additional relevant evidence 
that has not already been sought and/or associated with the 
claims file, he has been afforded a personal hearing, and he 
has been apprised of the requirements to substantiate his 
claim.  Accordingly, the notice and duty to assist provisions 
of the law have been satisfied.  Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The veteran had active service from March 1965 to February 
1975.

He filed a VA Form 21-526, claim for VA compensation or 
pension, in August 1995, in which he stated, inter alia, that 
he received no income from any source.  

In June 1996, the RO issued a rating decision which granted 
service connection for a left knee disability; denied service 
connection for hypertension, gout, hemorrhoids, frostbite 
residuals, throat rash, stomach problems, and post-traumatic 
stress disorder (PTSD); and granted non-service-connected 
pension benefits on the basis that the veteran was 
permanently and totally disabled from multiple disorders.  

The RO informed the veteran in July 1996 that his claim for 
pension had been approved, and that he was be entitled to 
$669 per month, staring September 1, 1995.  It was noted that 
the pension rate depended on his income, and that $0 income 
had been counted to figure his award.  Potential sources of 
income identified included Social Security of $0.  

In June 1998, the veteran was informed that the RO proposed 
to reduce his pension to $30 per month effective September 1, 
1995, with corresponding reductions for subsequent periods, 
based on recently received information showing he was now in 
receipt of Social Security benefits.  He was requested to 
provide clarifying information, if the information described 
was incorrect.  

According to a report of contact dated in September 1998, the 
veteran began receiving Social Security benefits in May 1996, 
in the monthly amount of $656, which was increased to $675 in 
December 1996, and to $689 in December 1997.

In September 1998, the RO informed the veteran that his 
pension had been reduced effective June 1, 1996, based on his 
receipt of Social Security benefits.  He was informed that he 
was entitled to $31 monthly beginning June 1, 1996; $32 
monthly beginning December 1, 1996; and $33 monthly beginning 
December 1, 1997.  He was informed that his rage of pension 
depended upon income, and that medical expenses that he paid 
could be used to reduce countable income.  He was informed 
that the income counted was Social Security, in the annual 
amount of $7,872, beginning June 1, 1996; $8,100 for December 
1, 1996; and $8,268 beginning December 1, 1997.  (As noted 
above, in September 1999, it was determined that the veteran 
should instead receive compensation benefits at the 10 
percent rate for this period, as the greater benefit.)

The veteran feels that his pension benefits should not have 
been reduced.  A veteran who meets the disability and wartime 
service requirements will be paid the maximum rate of 
pension, reduced by the amount of his countable income.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  The pertinent 
regulation regarding computation of income for improved 
pension purposes provides that payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  Exclusions from income do not 
include Social Security disability benefits.  38 C.F.R. § 
3.272.  

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective at the end of the month in which the increase 
occurred.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.660(a).

The veteran has not disputed that he began receiving Social 
Security disability benefits in the amount stated.  According 
to his testimony at his February 2001 Board hearing, he feels 
that his disabilities are related to service, and therefore, 
should not be reduced because of his income.  Pension 
benefits are paid to wartime veterans who are permanently and 
totally disabled due to non-service-connected disability, and 
are based on income.  38 U.S.C.A. § 1521.  Compensation, on 
the other hand, is paid for service-connected disabilities, 
and is not related to income.  See 38 C.F.R. § 3.303.  The 
current issue on appeal is limited to the reduction in 
pension benefits caused by his receipt of Social Security 
disability benefits, and any issues involving service 
connection are beyond the scope of this appeal. 

The relevant facts are not in dispute.  The veteran began 
receiving Social Security income in May 1996; such required a 
corresponding reduction in his VA pension at the end of that 
month; and the reduced rate of pension properly became 
effective on June 1, 1996.  The Board concludes that the RO 
properly reduced the veteran's pension benefits.  As the law 
and not the evidence is dispositive in this case, the appeal 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet.App. 426 (1994).


ORDER

Pension benefits were properly reduced, and the appeal is 
denied.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

 

